By the Court,
Paine, J.
These two cases were former y here upon appeals from an order made in each, refusing to require the purchaser at the sales to complete his purchase. We held he should be required to complete it, and reversed the orders. After the cases were remitted, the court below first made an order in each requiring the purchaser to pay the unpaid balance of his bid, with interest, in four days. Af-terwards, on motion of his counsel, this order was modified by striking out the interest, and allowing three months in which to make the payment. From the orders making these modifications, these appeals are now taken.
The only questions involved are, whether the purchaser should pay interest, and whether he should be allowed three months instead qf four days in which to pay. But his counsel, upon the argument, went over again the whole ground of the former appeals, and contended that he ought not to pay anything. To sustain that position would be to review and reverse the former decisions. It is not usual, in every successive appeal in a case, to review and re-open all the questions decided in former appeals. The court may have power to review such decisions, as it has the power to review any others. But it would exercise it only upon the same grounds which would induce it to reverse any decision once made and sustained upon a motion for rehearing. It would require a very clear case of error in the law or injustice in the decision, to justify such a reversal; and we are satisfied that such a case is not presented here. We shall therefore consider all the questions involved in the former appeals as settled by the decisions then made. See Reed vs. Jones, ante, p. 40. Though I will say that my own convictions of the *596correctness of tbe conclusions both of fact and law, stated in former opinon, were not at all shaken but rather confirmed by tbe last argument.
We think tbe purchaser should have been required to pay interest. He ought to have paid long ago according to his contract. There was no reason j ustifying his delay. He has had the use of the money which, if he had complied with his contract, would have been had by the parties now seeking to recover it. It is just that he should pay it, the delay being his own default. Van Rensselaer vs. Jewett, 2 Com., 135; Stevenson vs. Maxwell, 2 Sandf. Ch., 273. Perhaps the four days allowed by the first order was rather too short a time, but the three months allowed by the order appealed from was clearly too long. And as the purchaser, by the appeal, has really had the benefit of it, we shall reverse the order appealed from in each case, with costs.
. The reason for considering the two cases together were sufficiently stated in the former appeal.